Title: To Thomas Jefferson from Thomas Rosell, 12 May 1808
From: Rosell, Thomas
To: Jefferson, Thomas


                        
                            New York May 12th. 1808
                        
                        The Humble Petition of Thomas Rossell of the City and County of New York respectfully representeth—that a verdict has been obtained and Judgement given against your Petitioner at a District Court holden in the said City of New York on the Eight day of February last for Four Hundred Dollars with Costs as a fine Incurred for obtaining Twenty Six Jars of Honey from on board the Schooner Betsey from Cuba in a manner contrary to the regulations specified by Law.—Your Petitioner is now fully sensible that he has greatly transgressed for having had the least agency in procuring the landing of the said Honey, but at the same time he most solemnly declares that the  Law regulating the collection of Duties was but very imperfectly understood by him and consequently that he never duly considered what dreadful ruinous effects would ensue were such practises to become general and successfull
                  As soon therefore as your Petitioner entertained just conceptions of the illegality of the measure he had been pursuing he made no attempts to embarrass, defeat, or postpone, the prosecution; but permitted the Law to take its regular course and effect immediately
                  Your Petitioner further humbly begs leave to state that the Mate of the said Schooner being equally interested in the said Honey, had taken upon himself the management of the Business, with respect to the discharge of the Duties so that your Petitioner had ev’ry reason to hope that he had either paid or secured them—The said Honey however under these circumstances being found in the Possession of your Petitioner he disclosed the whole business to the Officer of the Customs without any reserve or equivocation whatever The said Mate however after having involved your Petitioner in these difficulties through his misrepresentations and very urgent persuasions immediately absconded and left your Petitioner who is simply a laborer and no Merchant or trader to answer all the consequences he now so severely feels—Your Petitioner having been thrown into Prison at this suit of the United States—presented a Memorial to the Collector, Surveyor and Naval Officer of the Port of the said city of new York stating his real situation with all the attendant facts and circumstances productive of it and praying they would have the goodness to forgive or remit unto him the moiety or one half of the said Penalty of four Hundred Dollars—accrueing unto them by law with which request and in consequence of a highly respectable recommendation of your Petitioners Character these Gentlemen have agreed to comply—Could it be considered as the means of obtaining mercy from you Sir—Your Petitioner might observe that all his Family were most faithfully attached to the Interests of our common Country during the Revolutionary War in which they suffered severely—Lastly, Your Petitioner being unacquainted with the Law and destitute of Friends capable of giving him the advice necessary to his case instead of making application to yourself and the Collector, Surveyor and Naval Officer of the said Port of new York praying on the ground of mercy alone for a remission of the said Penalty—presented a Memorial to Mr Gallatin, Secretary of Treasury of the United States begging him to remit to your Petitioner the entire Penalty. which proceeding being informal and improper the Secretary was unable to grant your Petitioner the relief prayed for—Your Petitioner most humbly asks the liberty of stating that he is incumberred with a family pretty numerous and altogether helpless who depend upon and look up to him for support which must be derived from his constant exertion and daily labouring for this very purpose—Your Petitioner embarked the greatest part of the little property he possessed in the unfortunate venture which has occasioned his present distresses—and therefore should the other moiety of the Penalty be exacted from him, such exaction must eventuate in his total ruin; seeing from his utter inability to Discharge it he must be continued in his confinement for lifetime, while his family must be suffering through the want of that maintenance which the confinement of his Person shall have withdrawn from them—Your Petitioner acknowledges the correctness of the Proceedings and the Justice of the Law. and merely solicits favor from compassion—Now therefore—Your Petitioner throws himself intirely upon your clemency and goodness and most humbly prays that you will have the goodness to forgive or remit unto him the said Two Hundred Dollars or half part of the said Penalty—And as in Duty bound your Petitioner will Ever pray—&c.—&c.—
                        
                            
                        Thomas Rosell
                     
                        
                    
                     To the Honorable Thomas Jefferson Esqr
                     President of the United States of America
                     
                        Sir,
                     From the best conclusions we are able to form relative to the Annexed Petition we are induced to believe and therefore give it as our Opinion that the said Thomas Rossell is a Person to whom levity may with propriety be exercised—
                     We are Sir Your Most Obedient and very Humble Servants—
                  
                  
                            
                        P. C. Van Wyck
                     
                     
                        Ruben M. Van Buren
                     
                     
                        Thurston Wood
                     
                     
                        Sildunns Miller
                     
                     
                        Wm Houston
                     
                        
                  
                     12 May 1808
                     From my knowledge of the respectable character of the Gentlemen who united in favor of the above petitioner I have no doubt but that full confidence may be reposed in their representations
                  
                  
                            
                        DeWitt Clinton
                     
                        
                  
                     N York 14th. May
                     The representations made to me on the subject of the annexed petition is such as to induce me join in recommending the petitioner to mercy.
                  
                  
                            
                        Saml Mitchill
                     
                        
                  
                     [Order by TJ:]
                     Let a pardon issue
                  
                  
                            
                        Th: Jefferson
                     
                     June 28. 08.
                        
               